DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.

Response to Amendments and Arguments
Applicant’s amendment to the independent claims is being considered.
Applicant’s arguments/comments filed November 4, 2021, with respect claim rejection under 35 U.S.C. 103 has been considered but they are not persuasive for the following reasons:
Applicant argues that Rottler does not disclose providing, to the search function, the position in the search input box to which the object was dragged (e.g., a left side of the search input box, a right side of the search input box, etc.).
It is respectfully submitted that receiving visual content realization cues and/or requests from a user and/or enabling a user to select a recent picture to include in a message as the user is typing the message, as provided for by Sawhney, and/or dragging an object from a list of objects in an application to a search input box, creating metadata for the dragged object, and providing the metadata for the dragqed object to a search function, as provided for by Rottler, are not equivalent to and/or do not teach receive a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position of the grid of the photo query interface to a second position of the grid of the photo query interface, wherein the photo query is 
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “providing, to the search function, the position in the search input box to which the object was dragged (e.g., a left side of the search input box, a right side of the search input box, etc.)) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument, Sawhney discloses automatically generates for the visual media collection. The visual media can be image(s) or pictures or video or photo. See Para [0020 and 0037] and also see Figure 5, item 512. The semantic label database may contain semantic labels representative of visual features or combinations of visual features, e.g., people, faces, vehicles, locations, scenes, as well as attributes of these labels (e.g., color, shape, size, etc.).  Figures 6B and 6C shows images of pictures or photos). 
The clustering interface module displays graphical representations of the various similarity measures computed for the visual media files with respect to the visual features, and/or interactively display a number of different clusters all derived from the same visual media collection. The user may find an image of particular interest in one of the clusters and then add the selected image to a query to search for other similar or matching images in the collection.
The visual content realization interface module interacts with an end user of the computing system to receive visual content realization cues and/or requests. Automatically retrieves relevant photos/videos in real-time, based on semantic concepts expressed by a user in a text message, email or as a pre-defined set of concepts of interest to a specific user. For instance, as a user is typing a message to a family member or as a social media post, about his or her pet bird, the system automatically suggests and displays recent pictures of the pet bird, or thumbnail images of the pictures, in a manner that enables the user to easily select one or more of the pictures to include in or attach to the message. Select and then include or attach is same as claimed drag and drop method. Instant Para [0004 and 0050], discloses the user may select and/or drag and drop the female proxy icon. The user may select a generic proxy icon 526a, a child proxy icon 526e, a male proxy icon 526b, and/or a female proxy icon 526f to 
The system may execute feature detection algorithms to identify one or more visual features of the query image (photo query) when the search request contains a query image (photo query).
Rottler teaches receiving a command by which a UI object currently displayed in an application is dragged from the application and dropped onto an area within the UI that is assigned to a search function. An object type assigned to the UI object is determined. A search is performed using the search function using data from metadata field associated with the UI object. The metadata field used for the search is selected based on the determined object type. The results of the search are displayed within the UI. 
User command module may initially receive a user command by which a UI object of a given object type is dragged from the application and dropped onto an area within the UI that is assigned to a search function. For example, user command module may receive a notification of a UI event from UI manager of operating system, where the UI event specifies details regarding an input provided by the user (e.g., a touch input, mouse click, etc.). Please see Para [0039 and 0040]. 
Therefore, both Sawhney and Rottler disclose claimed invention as claimed and as argued.

Based on the applicant’s arguments and comments, Double Patenting rejections remain rejected.




Double Patenting
Claims 1 – 20 of this application is patentably indistinct from claim 1 – 20 of Application No. 14/664,011, now U.S. Patent 10,157,192. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 16/222,241
Co-pending Application 14/664,011
1.  A system for searching images, the system comprising: 

generate a photo query interface populated with a user interface element associated with at least one of a face query attribute, a face position query attribute, or a location query attribute; 

display the photo query interface to a user, wherein the user interface element displayed in the photo query interface is movable from a first position of a grid of the photo query interface to one or more other positions of the grid of the photo query interface; 

receive a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position of the grid of the photo query interface to a second position of the grid of the photo query interface; 







identify one or more photos having attributes corresponding to the photo query; and 

present the one or more photos to the user as photo search results. 


2. The system of claim 1, the photo identification component configured to: identify a position of the user interface element relative to a perimeter of the photo query interface, wherein the 

3. The system of claim 1, the face query attribute comprising a photo of a face. 

4. The system of claim 1, wherein the identifying the one or more photos is based upon at least one of gender, age, accessories, or skin tone. 

5. The system of claim 1, the face query attribute comprising a proxy icon. 

6. The system of claim 1, the face position query attribute corresponding to a position of a face within photos. 

7. The system of claim 1, the location query attribute corresponding to features of a background of a photo. 






















8. The system of claim 1, the photo identification component configured to: implement a photo organization functionality for grouping photos based upon at least one of a face position attribute, a face attribute, or a location attribute.

9. A method for searching images, the method comprising: 
implementing a photo organization functionality for grouping photos based upon at least one of a face position attribute, a face attribute, or a location attribute; 
generating a photo query interface populated with a user interface element associated with at least one of a face position query attribute, a face query attribute, or a location query attribute; 
displaying the photo query interface to a user, wherein the user interface element displayed in the photo query interface is adjustable in a grid of the photo query interface;
receiving a photo query constructed based upon an adjustment, by the user, of the user interface element in the photo query interface; 










identifying one or more photos having attributes corresponding to the photo 


presenting the one or more photos to the user as photo search results. 

10. The method of claim 9, comprising: facilitating user construction of the photo query based upon a drag and drop command of at least one of the face position query attribute, the face query attribute, or the location query attribute. 

11. The method of claim 9, the face query attribute comprising a photo of a face. 

12. The method of claim 9, wherein the identifying the one or more photos is based upon at least one of gender, age, accessories, or skin tone. 

13. The method of claim 9, the face query attribute comprising a proxy icon. 






14. A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 

generating a photo query interface populated with a user interface element; 




displaying the photo query interface to a user, wherein the user interface element displayed in the photo query interface is movable from a first position of a grid of the photo query interface to one or more other positions of the grid of the photo query interface; 

receiving a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position of the grid of the photo query interface to a second position of the grid of the photo query interface; 




identifying one or more photos having attributes corresponding to the photo query; and 

presenting the one or more photos to the user as photo search results. 

15. The non-transitory machine readable medium of claim 14, wherein the user interface element is associated with a face query attribute. 

16. The non-transitory machine readable medium of claim 14, wherein the user interface element is associated with a face position query attribute. 

17. The non-transitory machine readable medium of claim 14, wherein the user interface element is associated with a location query attribute. 



19. The non-transitory machine readable medium of claim 14, the operations comprising: implementing a photo organization functionality for grouping photos based upon a face attribute. 

20. The non-transitory machine readable medium of claim 14, the operations comprising: implementing a photo organization functionality for grouping photos based upon a location attribute.




generate a photo query interface populated with a user interface element associated with at least one of a face query attribute, a face position query attribute, or a location query attribute; 

display the photo query interface to a user, wherein the user interface element displayed in the photo query interface is movable from a first position in the photo query interface to one or more other positions in the photo query interface; 


receive a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position to a second position in the photo query interface; 

associate the face query attribute with a photo feature detection model; 

utilize the photo feature detection model to identify facial features in the face query attribute; 

identify, based upon the facial features, one or more photos having attributes corresponding to the photo query; and 

present the one or more photos to the user as photo search results. 

 
2. The system of claim 1, the photo identification component configured to: identify a position of the user interface element relative to a perimeter of the photo query interface, wherein the identifying the one or more photos is 

    3. The system of claim 1, the facial features corresponding to at least one of gender, age, accessories, or skin tone. 

    4. The system of claim 1, the face query attribute comprising at least one of a proxy icon or a photo of a face. 

    5. The system of claim 1, the photo identification component configured to: associate the face position query attribute with the photo feature detection model; and utilize the photo feature detection model to identify a position of the face query attribute relative to at least one of a second face query attribute, the location query attribute, or a perimeter of the photo query interface. 

    6. The system of claim 1, the photo identification component configured to: associate the location query attribute with the photo feature detection model; and utilize the photo feature detection model to extract a background comprising the location query attribute. 

    7. The system of claim 6, extracting the background comprising identifying at least one of colors or textures of the location query attribute. 

    8. The system of claim 1, the face position query attribute corresponding to a position of a face within photos. 

    9. The system of claim 1, the location query attribute corresponding to features of a background of a photo. 



  11. A method for searching images, the method comprising: 
implementing a photo organization functionality for grouping photos based upon at least one of a face position attribute, a face attribute, or a location attribute; 
generating a photo query interface populated with a user interface element associated with at least one of a face position query attribute, a face query attribute, or a location query attribute; 

displaying the photo query interface to a user, wherein the user interface element displayed in the photo query interface is adjustable; 
receiving a photo query constructed based upon an adjustment, by the user, of the user interface element in the photo query interface; 
associating the face position query attribute with a photo feature detection model; 
utilizing the photo feature detection model to identify a position of a face attribute query relative to at least one of a second face query attribute, the location query attribute, or a perimeter of the photo query interface; 

identifying, based upon the position, one or more photos having attributes corresponding to the photo query based 

presenting the one or more photos to the user as photo search results. 

12. The method of claim 11, comprising: facilitating user construction of the photo query based upon a drag and drop command of at least one of the face position query attribute, the face query attribute, or the location query attribute. 

 13. The method of claim 11, comprising: associating the face query attribute with the photo feature detection model; and utilizing the photo feature detection model to identify facial features of face attributes in the face query attribute. 
14. The method of claim 13, identifying the facial features comprising identifying features corresponding to at least one of gender, age, accessories, or skin tone. 

    15. The method of claim 11, comprising: associating the location query attribute with the photo feature detection model; and utilizing the photo feature detection model to extract a background comprising the location query attribute. 

16. A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 

generating a photo query interface populated with a user interface element associated with at least one of a face query attribute, a face position query attribute, or a location query attribute; 




receiving a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position to a second position in the photo query interface; 

associating the location query attribute with a photo feature detection model; utilizing the photo feature detection model to extract a background comprising the location query attribute; 
identifying, based upon the background, one or more photos having attributes corresponding to the photo query; and 

presenting the one or more photos to the user as photo search results. 

    17. The non-transitory machine readable medium of claim 16, the face query attribute comprising at least one of a proxy icon or a photo of a face. 

    18. The non-transitory machine readable medium of claim 16, the face position query attribute corresponding to a position of a face within photos. 

    19. The non-transitory machine readable medium of claim 16, the location query attribute corresponding to features of a background of a photo. 

 20. The non-transitory machine readable medium of claim 16, the operations 


Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 14/664,011, now U.S. Patent 10,157,192.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “generate a photo query interface populated with a user interface element associated with at least one of a face query attribute, a face position query attribute, or a location query attribute; receive a photo query constructed based upon a dragging and dropping, by the user, of the user interface element from the first position to a 
The claimed differences would be obvious to a programmer of ordinary skill in the art, because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
Therefore, it would have been obvious to modify the instant claims in order to reducing network bandwidth, time and computing resources by providing with desired images when the photo identification component identifies the photos having the attributes corresponding to the photo query, and presents the photos to the user as photo search results.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0042253 A1 issued to Harpreet Singh Sawhney et al., (“Sawhney”) and further in view of U.S. Patent Application Publication 2014/0096048 issued to Benjamin Rottler et al. (“Rottler”).
With respect to claims 1, 9 and 14, Sawhney teaches a system, a method and a program product for searching images (Figure 2, item 252), comprising:
implementing a photo organization functionality for grouping photos based upon at least one of a face position attribute, a face attribute, or a location attribute (Para [0014]: the visual content understanding subsystem 132 executes a number of feature detection algorithms 214 and applies semantic reasoning techniques (e.g., feature models 216) to, in an automated fashion, elicit a number of different types of visual features 232 that are depicted in the images 210 of the individual visual media files 134. The feature detection ); 
generate a photo query interface populated with a user interface element associated with at least one of a face query attribute, a face position query attribute, or a location query attribute (Para [0020 and 0037]: automatically generates for the visual media collection; the visual media can be image(s) or pictures or video or photo. See also see Figure 5, item 512. The semantic label database may contain semantic labels representative of visual features or combinations of visual features, e.g., people, faces, vehicles, locations, scenes, as well as attributes of these labels e.g., color, shape, size, etc. Figures 6B and 6C shows images of pictures or photos);
display the photo query interface to a user, wherein the user interface element displayed in the photo query interface is movable from a first position of a grid of the photo query interface to one or more other positions of the grid of the photo query interface (Para [0020, 0021, 0030 – 0031, Table 1 and 0087]: the clustering interface module 112 may interactively display (e.g. on a display device 742 of the computing system 100) one or more clusters 250 of visual media files 134 that the visual content understanding subsystem 132 automatically generates for the visual media collection 150. In doing so, the clustering interface module 112 may, among other things: display graphical representations of the various similarity measures computed for the visual media files 134 with respect to the visual features 232, and/or interactively display a number of different clusters 250 all derived from the same visual media collection 150. The user may find an image of particular interest in  Some feature detection algorithms 214 perform image parsing or segmentation techniques, define grids, or identify regions of interest or semantic entities depicted in the images 210. feature detectors 214 can be point-like (e.g., Scale Invariant Fourier Transform or SIFT, Hessian-Affine or HA, etc.), region-like (e.g., grids, regions-of-interest, etc., such as those produced by semantic object detectors), or produced by segmentations of an image);
receive a photo query constructed, by the user, of the user interface element from the first position of the grid of the photo query interface to a second position of the grid of the photo query interface (Para [0020, 0030 – 0031, Table 1 and 0093]: the visual content realization interface module interacts with an end user of the computing system to receive visual content realization cues and/or requests. Automatically retrieves relevant photos/videos in real-time, based on semantic concepts expressed by a user in a text message, email or as a pre-defined set of concepts of interest to a specific user. For instance, as a user is typing a message to a family member or as a social media post, about his or her pet bird, the system automatically suggests and displays recent pictures of the pet bird, or thumbnail images of the pictures, in a manner that enables the user to easily select one or more of the pictures to include in or attach to the message. The feature detection algorithms 214 (or "feature detectors") generate outputs that may be referred to as feature descriptors. Some examples of feature descriptors include color, shape, and edge distributions, Some feature detection algorithms 214 perform image parsing or segmentation techniques, define grids, or identify regions of interest or semantic entities depicted in the images 210; feature detectors ); 
identify one or more photos based upon the photo query indicative of the second position (Para [0087]: if the search request contains a query image, the system may execute feature detection algorithms to identify one or more visual features of the query image); and 
present the one or more photos to the user as photo search results (Para [0020 and 0093]: The visual search interface module displays image search result sets as ordered lists of thumbnail images).
Sawhney does not explicitly teach query constructed based upon a dragging and dropping and the photo query is indicative of the second position of the grid to which the user interface element was dragged and dropped.  
Rottler teaches a command is received in which a user drags a UI object from an application and drops it onto an area within the UI that is assigned to a search function (see abstract).  User command module 212 may initially receive a user command by which a UI object of a given object type is dragged from the application and dropped onto an area within the UI  (second position) that is assigned to a search function (Para [0039]).
Both of Sawhney and Rottler are same field of endeavor and they are both in the data processing art and are combinable and or modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made, to modify the teachings of Sawhney 's multi-dimensional realization of visual content of an image collection network event viewing with the teachings of Rottler’s drag and drop searches of user 
 Modification would provide the search function that can enable the user to search available data sources to locate desired files, applications, or other types of data. The devices can include the text-based search that searches file names, program names, and other types of data on the device. The searches can generally perform the search of local data and display relevant results based on the keywords inputted by the user. The user can be enabled to search using alternative input modalities.

As to claims 3 and 11, the face query attribute comprising a photo of a face (Para [0019]).
As to claims 4 and 12, the identifying the one or more photos is based upon at least one of gender, age, accessories, or skin tone (Para [0014]). 
As to claims 5 and 13, the face query attribute comprising a proxy icon (Para [0019]).
As to claim 6, the face position query attribute corresponding to a position of a face within photos (Para [0014 and 0022]).
As to claims 7, the location query attribute corresponding to features of a background of a photo (Para [0014 and 0022]).
As to claims 8, the photo identification component configured to: implement a photo organization functionality for grouping photos based upon at least one of a face position attribute, a face attribute, or a location attribute (Para [0014 and 0022]).

As to claims 15, 16 and 17, the user interface element is associated with a face query attribute, with a face position query attribute; and with a location query attribute (Para [0014, 0019 and 0022]). 
As to claims 18, 19 and 20, the operations comprising: implementing a photo organization functionality for grouping photos based upon a face position attribute, a face attribute, and a location attribute (Para [0014, 0019 and 0022]). 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest identify a position of the user interface element relative to a perimeter of the photo query interface, wherein the identifying the one or more photos is based upon the position relative to the perimeter as recited in claim 2.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 24, 2022 

/SHAHID A ALAM/Primary Examiner, Art Unit 2162